NUMBER 13-20-00539-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                 IN THE MATTER OF THE MARRIAGE OF
                ZINA BURKETT AND JASON A. BURKETT
             AND IN THE INTEREST OF S.R.B., A MINOR CHILD


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

       This appeal concerns an amended order enforcing a final decree of divorce and

settlement agreement between appellant Jason A. Burkett and appellee Zina Burkett. By

five issues, Jason argues the trial court erred by: (1) failing to render an order confirming

child support arrearages which have accrued since 2018; (2) entering two separate child

support arrearage judgments; (3 and 4) materially altering a previous order despite the

expiration of its plenary power; and (5) denying him his right to a jury trial. We affirm as
modified.

                                   I.      BACKGROUND

A.     Motions for Enforcement of Divorce Decree

       The parties were married in 1996 and divorced in 2011. The divorce decree

incorporated an “Agreement Incident to Divorce” (AID) signed by the parties, which

obligated Jason to pay Zina: (1) $860,000 to equalize the just and right division of

property; (2) half of the net proceeds from the eventual sale of Jason’s dental practice;

and (3) $8,000 per month in alimony for thirty-six months, beginning after the closing of

the sale of the parties’ residence. The decree additionally required Jason to pay Zina

monthly child support and medical expenses for the parties’ two children.

       In 2015, Zina moved to enforce the decree, and the parties reached a mediated

settlement agreement (MSA) which stated in part that Jason would pay Zina: (1) “the sum

of $760,000.00 incurring 4 ½ percent interest on any unpaid balance in child support

arrearage until paid in full”; (2) $125,000 in alimony, paid at the rate of $1,000 per month;

and (3) $140.84 per month in children’s health insurance expenses until the younger child

emancipates. The MSA set forth a schedule of escalating monthly payments and provided

that the payments were intended to “satisf[y]” Jason’s “[a]limony, [child support]

[a]rrearage and [p]roperty [d]ivision [a]rrearage” obligations.

       On August 31, 2016, the trial court rendered an order incorporating the terms of

the MSA, including the payment schedule (the 2016 Order). The 2016 Order further

stated: that Zina “is granted a cumulative judgment for child support arrearages, including

accrued interest, against [Jason] of $760,000.00.” Neither party appealed the 2016 Order.

       Zina filed another motion for enforcement on March 3, 2017, arguing that Jason

failed to: (1) make complete, timely payments under the MSA for the months of November


                                             2
2016 through February 2017; (2) make any payments for the months of July through

October 2016 and March 2017; and (3) pay to Zina half of the net proceeds arising from

the sale of the dental practice. She later filed an amended motion additionally alleging

that Jason failed to make complete, timely payments from March 2017 to January 2018.

Zina asked the trial court to confirm the arrearages again and to hold Jason in contempt.

In response, Jason argued in part that the 2016 Order is void and unenforceable because

it altered the terms of the 2015 MSA. He also argued that the 2016 Order “make[s] the

incredible finding that the child support arrearages is $740,000 [sic]” even though the

amount of child support ordered since the beginning of the case was only $130,000.

B.      2018 Order and First Appeal

        On June 19, 2018, the trial court rendered an “Order Holding [Jason] in Contempt,

Granting Judgment and Suspending Commitment” (the 2018 Order) providing in relevant

part:

        16.    The Court finds [Jason] in civil contempt of court for the below stated
               months. The Court finds that [Jason] was delinquent in failing to
               timely make the child support payments on the following dates: [July
               2016, August 2016, October 2016, March 2017, May 2017, and
               September 2017]

        ....

        30.    The court finds that as of March 1, 2018 [Jason] has paid more than
               the total amount of child support as ordered in the Final Decree of
               Divorce and that the amount of child support arrearages owed by
               [Jason] to [Zina] is Zero Dollars ($0.00)

        31.    The Court finds that the balance of $18,769.55 that [Jason] has paid
               has been credited to the judgment for breach of contract for unpaid
               property division and unpaid contractual alimony as set forth below.

        ....

        40.    The Court finds that [Zina] should have judgment and recover from
               Jason Burkett the amount of $1,144,153.48, as set forth below:


                                              3
                a.       $657,325.29 from her claims for breach of contract for the
                         unpaid property division and unpaid contractual alimony; and;

                b.       $479,327.99 for her claim for breach of contract under the
                         [AID], from the ½ net proceeds from the sale of the dental
                         practice.

        41.     In accordance with Section 157.264 of the Texas Family Code,
                beginning the 1st day of the month following the date of this
                Judgment, [Jason] is ordered to make periodic payments on this
                Judgment in the amount of $2,500 per month through May 2019,
                increasing to $4,000 per month in June 2019 until such Judgment is
                paid in full. Except for the $140.84 in medical support that [Jason] is
                still required to pay, [Jason] is no longer required to pay the $7,500
                monthly payment for child support arrearage or the $1,000 monthly
                payment for contractual alimony set forth in the [2016 Order].

        Both parties perfected appeals from the 2018 Order. In 2019, this Court concluded

that the 2016 Order was not void and could not be collaterally attacked because neither

party appealed it and the trial court’s plenary power over it expired. Burkett v. Burkett, No.

13-18-00385-CV, 2019 WL 3331635, at *6–7 (Tex. App.—Corpus Christi–Edinburg Jul.

25, 2019, pet. denied) (mem. op.). 1 Therefore, we found that the 2018 Order was

erroneous to the extent it “materially altered” the “substantive adjudicative portions” of the

2016 Order. Id. at *7. In accordance with that finding, we reversed several portions of the

2018 Order, including each of the paragraphs set forth above. See id. at *8–9. We

instructed the trial court on remand “to calculate the amount of arrearages based upon

the payment schedule set forth in the 2016 Order, and to confirm those arrearages.” Id.

at *13. We further directed the trial court to formulate a new payment schedule on remand

which

        must require that Jason pay to Zina: (1) the $760,000 lump sum,
        representing (a) child support and interest due up until July 1, 2016, and (b)
        property division equalization; (2) 4.5% annual interest on the $760,000
        lump sum from July 1, 2016 until paid in full; (3) $125,000 in alimony; (4)

        1 We take judicial notice of the record documents filed in the earlier appeal. See TEX. R. EVID. 201;

Estate of York, 934 S.W.2d 848, 851 (Tex. App.—Corpus Christi–Edinburg 1996, writ denied).

                                                     4
      $30,000, representing child support arrearages from July 2016 to February
      2018; (5) $2,675.96, representing medical support due from July 2016 to
      February 2018; (6) interest on the unpaid child support and medical support
      amounts due from July 2016 to February 2018; and (7) any currently-due
      child support and medical support owed but unpaid for the months since
      February 2018, along with interest.

Id. at *9. After the Texas Supreme Court denied Jason’s petition for review, our mandate

was issued on March 19, 2020. See TEX. R. APP. P. 18.1(a)(1).

C.    Proceedings on Remand

      On July 29, 2019, Zina filed a “Motion to Render Amended Enforcement Order”

asking the trial court to render a new judgment in accordance with our opinion. The motion

included a proposed order and a spreadsheet detailing the amounts owed and paid by

Jason for the nineteen-month period between July 2016 and January 2018. The motion

alleged that, “as of the last payment Jason made in January 2018, the balance owed on

the child support arrearage judgment is $708,046.46 and unpaid accrued interest is

$51,701.60.”

      After a hearing on September 22, 2020, the trial court rendered an “Amended

Order Holding [Jason] in Contempt, Granting Judgment and Suspending Commitment”

(the 2020 Order) containing the following changes from the 2018 Order:

      16.      The Court finds [Jason] in civil contempt of court for the below stated
               months. The Court finds that [Jason] was delinquent in failing to
               timely make the child support payments on the following dates: [July
               2016 through March 2017, May 2017, June 2017, August 2017
               through January 2018].

               ....

      31.       . . . The Court finds that [Jason] has failed to pay to [Zina]
               unconfirmed and previously confirmed child support arrearages as
               ordered. During the 19-month period from July 2016 to January 2018
               [Jason] should have paid [Zina] $30,000.00 in child support,
               $115,500.00 in child support arrearages, $2,675.96 in medical
               support and $51,701.60 in accrued interest at a 4.5% interest rate[],
               for a grand total of $199,877.56. . . . Those orders were clear,

                                              5
                specific and set forth in unambiguous terms so that [Jason] knew
                what duties and obligations were imposed on him. In the 19-month
                period described above, [Jason] paid $84,629.50 . . . . After applying
                those payments in accordance with the order of priority set forth in
                section 157.268 of the Family Code, this Court concludes that during
                the 19-month period from July 2016 through January 2018, [Jason]
                was delinquent in the aggregate amount of $115,248.06
                ($199,877.56 – $84,629.50 = $115,248.06) and in contempt of Court
                in 17 out of 19 months. Therefore, in order to be in compliance with
                the Final Decree and [2016 Order] as of January 31, 2018, [Jason]
                needs to pay [Zina] the amount of $115,248.06. In accordance with
                section 157.264(b) of the Family Code, beginning on 1st day of the
                month following the date of this Judgment, [Jason] is ordered to
                make monthly payments to [Zina] in the amount of $4,802.00 in 24
                equal installments to pay this $115,248.06 delinquency. The 24-
                month installment period is as prescribed by section 158.004 of the
                Family Code.

                ....

        40.      . . . After applying [Jason]’s payments from July 1, 2016 through
                January 24, 2018 in the order of priority set forth in section 157.268
                of the Family Code . . . , in accordance with section 157.263 of the
                Family Code the Court renders one cumulative money judgment in
                the amount of $759,748.06 as of January 24, 2018. This cumulative
                judgment consists of (a) $708,046.46, which is the balance of child
                support arrearages previously confirmed on August 31, 2016 in the
                [2016 Order], and (b) $51,701.60 in accrued interest through January
                24, 2018. Accrued interest is part of the child support obligation and
                may be enforced by any means provided for the collection of child
                support. TEX. FAM. CODE § 157.267.

        41.     [Jason] shall continue paying child support in accordance with the
                Final Decree, and medical support in accordance with the [2016
                Order].[ 2] Interest shall accrue at 6% on unpaid child and medical
                support in accordance with section 157.265 of the Family Code. In
                addition, as previously ordered in the [2016 Order], [Jason] shall
                continue making monthly payments to [Zina] of $7,500 until the
                cumulative child support arrearages judgment described herein, plus
                accrued interest, and the contractual alimony judgment described in
                the [2016 Order], are paid in full. If [Jason] makes such monthly
                payments on time and in full or in excess of $7,500, the first $1,000
                of the payment shall be applied to the balance of the contractual
                alimony judgment and the remainder in accordance with section

        2 According to the record, the parties’ elder child emancipated in May 2017 and their younger child

emancipated in May 2019. Therefore, pursuant to the decree, child support was not due for the respective
children after those dates.

                                                    6
                157.268 of the Family Code. If [Jason] does not make such monthly
                payment in full in a given month, the entire payment shall be applied
                in accordance with section 157.268 of the Family Code. In addition
                to the $7,500 monthly payment, [Jason] is ordered to make monthly
                payments to [Zina] in the amount of $4,802.00 as described in
                paragraph 31 of this Judgment. The amounts ordered herein shall be
                subject to withholding in accordance with Chapter 158 of the Family
                Code. In addition, as previously ordered in the [2016 Order], interest
                shall continue to accrue at 4.5% on any unpaid balance on the child
                support arrearage judgment until it is paid in full.

      Jason filed a “Motion to Modify Amount of Monthly Child Support Arrearages

Payments” on October 6, 2020, and a motion to reconsider on October 8, 2020. After

another hearing on December 2, 2020, the trial court granted the motion to reconsider in

part and modified the September 22 order to: (1) state that “Jason paid $84,645.51”

instead of “Jason paid $84,629.50” in paragraph 31; and (2) delete the part of paragraph

41 stating that “[i]nterest shall accrue at 6% on unpaid child and medical support in

accordance with section 157.265 of the Family Code.”

      This appeal followed.

                                          II.     DISCUSSION

A.    Arrearages Since February 2018

      By his first issue on appeal, Jason contends the trial court erred by failing to: (1)

determine and confirm child support arrearages since February 1, 2018; (2) hold an

evidentiary hearing on this issue; and (3) render a single judgment for cumulative

arrearages from July 1, 2016, to “the present.” He argues that these failures violated the

directive in our 2019 opinion that the trial court must formulate a new payment schedule

which includes “any currently-due child support and medical support owed but unpaid for

the months since February 2018, along with interest.” Burkett, 2019 WL 3331635, at *9. 3


      3   We previously denied a petition for writ of mandamus filed by Jason raising this same point. See


                                                    7
By his fifth issue, Jason contends the trial court violated his due process rights by failing

to hold a jury trial or evidentiary hearing on this issue.

        When an appellate court reverses a lower court’s judgment and remands the case

to the trial court, the trial court is authorized to take all actions that are necessary to give

full effect to the appellate court’s judgment and mandate. Phillips v. Bramlett, 407 S.W.3d

229, 234 (Tex. 2013); In re Columbia Med. Ctr. of Las Colinas, 306 S.W.3d 246, 248 (Tex.

2010) (orig. proceeding) (per curiam). However, the trial court “has no authority to take

any action that is inconsistent with or beyond the scope of that which is necessary to give

full effect to the appellate court’s judgment and mandate.” Seger v. Yorkshire Ins., 503

S.W.3d 388, 408 (Tex. 2016) (quoting Phillips, 407 S.W.3d at 234). “The scope of the

mandate is determined with reference to both the appellate court’s opinion and the

mandate itself.” Scott Pelley P.C. v. Wynne, 578 S.W.3d 694, 699 (Tex. App.—Dallas

2019, no pet.). When the appellate court remands a case with instructions, the trial court

is given a reasonable amount of discretion to comply with the mandate. Russell v. Russell,

478 S.W.3d 36, 42 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

        We cannot conclude the trial court abused its discretion or violated our mandate

by failing to address post-February-2018 arrearages in the 2020 Order. See id. As Zina’s

counsel noted at the hearing on the motion to reconsider, her live motion to enforce did

not seek a judgment confirming arrearages subsequent to February 2018. Indeed, the

record contains no pleadings requesting a judgment confirming any such arrearages after




In re Burkett, No. 13-20-00417-CV, 2020 WL 6343337, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 28,
2020, orig. proceeding) (mem. op.) (holding that Jason failed to meet his burden to obtain mandamus relief
in connection with his argument that the trial court "failed in its ministerial duty to conduct an evidentiary
hearing to determine child support arrearages in violation of this Court’s mandate”).

                                                      8
that date, and the record does not reflect that the issue was tried by consent. 4

Accordingly, notwithstanding our 2019 opinion, the trial court would have erred had it

heard evidence or ruled on this issue in the 2020 Order. See TEX. R. CIV. P. 301 (“The

judgment of the court shall conform to the pleadings.”); Stoner v. Thompson, 578 S.W.2d

679, 682 (Tex. 1979) (“[A] plaintiff may not sustain a favorable judgment on an unpleaded

cause of action, in the absence of trial by consent.”). 5 Jason’s first and fifth issues are

overruled.

B.      Multiple Arrearages Judgments

        By his second issue, Jason contends the trial court violated the family code “when

it entered two separate cumulative child support arrearages judgments and two separate

child support arrearages monthly payments.” See TEX. FAM. CODE ANN. § 157.263(a) (“If

a motion for enforcement of child support requests a money judgment for arrearages, the

court shall confirm the amount of arrearages and render one cumulative money

judgment.”) 6; In re Dryden, 52 S.W.3d 257, 263 (Tex. App.—Corpus Christi–Edinburg



        4 In connection with his fifth issue, Jason states in his brief that, in response to our mandate in the
first appeal, he filed a counterclaim on April 2, 2020, asking the trial court “to determine and confirm the
child support arrearages after 1/24/18 (including all offsets)” and “to determine and enter one cumulative
child support arrearages judgment from 7/1/16 through the present.” The record does not contain any
counterclaim filed on April 2, 2020, but it does contain a “First Amended Counterclaim” filed on October 5,
2020, after the 2020 Order was signed. The First Amended Counterclaim requests an offset under family
code § 157.263 for payments Jason made directly to Zina and on behalf of the children “from 2/1/10 through
the date of the hearing,” and it requests a jury trial on the issue. See TEX. FAM. CODE ANN. § 157.263(b-3)
(“In rendering a money judgment under this section, the court may not reduce or modify the amount of child
support, medical support, or dental support arrearages but, in confirming the amount of arrearages, may
allow a counterclaim or offset as provided by this title.”). But because Zina never filed a pleading seeking a
judgment confirming arrearages after February 2018, Jason was not entitled to any offset on that amount.
        5We note that Zina is not precluded from filing a pleading in the future seeking confirmation of
arrearages after February 2018, and in that situation, Jason would not be precluded from seeking an offset
for amounts he paid since that date. See id.
        6 Since the rendition of the 2020 Order, the statute has been amended to explicitly allow multiple

“cumulative money judgments” for arrearages—one for child support, one for medical support, and one for
dental support. See Act of May 29, 2021, 87th Leg., R.S., ch. 552, § 8, 2021 Tex. Sess. Law. Serv. ch. 552
(S.B. 286). However, the amendment applies only to judgments rendered on or after September 1, 2021.
See id. §§ 17, 20. For ease of reference, we cite the version of the statute applicable to this case.

                                                      9
2001, orig. proceeding) (noting that § 157.263(a) “imposes an affirmative, mandatory duty

on the trial court to reduce a child support arrearage to a money judgment upon request”);

see also Chenault v. Banks, 296 S.W.3d 186, 189 (Tex. App.—Houston [14th Dist.] 2009,

no pet.) (observing that in a proceeding to determine child support arrearages, “the trial

court has no discretion to forgive or decrease a past child support obligation” but instead

“acts as a mere scrivener in mechanically tallying up the amount of arrearage”). Quoting

paragraphs 31, 40, and 41 of the 2020 Order, Jason argues that neither a “child support

delinquency order” nor “two monthly payments of child support arrearages” are authorized

by our 2019 opinion or the family code. In response, Zina argues “there is only one child

support arrearage judgment and it is contained in paragraph 40.”

       We agree with Jason that the 2020 Order technically contravenes the applicable

family code provision because it contains more than “one cumulative money judgment”

for arrearages. See TEX. FAM. CODE ANN. § 157.263(a). Paragraph 31 states that “in order

to be in compliance with the Final Decree and [2016 Order] as of January 31, 2018,

[Jason] needs to pay [Zina] the amount of $115,248.06,” representing amounts due but

unpaid for the nineteenth-month period from July 2016 to January 2018. Paragraph 31

directs Jason to “pay this . . . delinquency” in twenty-four monthly installments of $4,802.

Paragraph 40 then states “the Court renders one cumulative money judgment in the

amount of $759,748.06 as of January 24, 2018” which represents “the balance of child

support arrearages previously confirmed on August 31, 2016 in the [2016 Order]” plus

interest as of January 24, 2018. Paragraph 41 states that Jason “shall continue making

monthly payments to [Zina] of $7,500 until the cumulative child support arrearages

judgment described herein, plus accrued interest, and the contractual alimony judgment

described in the [2016 Order], are paid in full.”


                                             10
       It is apparent that paragraph 40 addresses amounts due from the time the decree

was entered until 2016, whereas paragraph 31 separately addresses amounts due

between 2016 and 2018. However, the trial court was obligated by statute to render only

“one cumulative money judgment” for the amount of arrearages. See id. This defect can

be remedied by simple arithmetic. We therefore sustain Jason’s second issue in part and

modify the trial court’s judgment to reflect a single, cumulative money judgment of

$874,996.12, representing the sum of the two amounts set forth in paragraphs 31 and 40.

       Jason further argues that the imposition of two separate monthly payments is

unauthorized by family code § 157.264, which states in part that, in a child support

enforcement suit, “[t]he court shall render an order requiring that the obligor make periodic

payments on the judgment, including by income withholding under Chapter 158 if the

obligor is subject to income withholding.” Id. § 157.264(b). Jason does not cite any

authority, and we find none, establishing that the trial court may only order a single

monthly periodic payment for the repayment of child support arrearages.

       As Zina notes on appeal, the combined effect of paragraphs 31, 40, and 41 is that

Jason must pay $12,302 per month for twenty-four months (per paragraphs 31 and 41)

and $7,500 per month after that point (per paragraph 41 only) until the entire judgment is

paid in full. Jason’s obligations are clear, and we see no need to further modify the

judgment in this regard. We overrule this part of Jason’s second issue.

C.     Material Alterations of 2018 Order

       By his third issue, Jason contends that the twenty-four-month payment obligation

set forth in paragraph 31 of the 2020 Order is erroneous because it impermissibly altered

substantive adjudicative portions of the 2018 Order after plenary power expired.

       As we explained in 2019, a trial court has inherent power to enforce its judgment


                                             11
“[b]ut, after its plenary power over a judgment expires, the trial court may not issue an

order that is inconsistent with the judgment or that otherwise constitutes a material

change in the substantive adjudicative portions of the judgment.” Burkett, 2019 WL

3331635, at *7 (quoting Riggins v. Hill, 461 S.W.3d 577, 582 (Tex. App.—Houston [14th

Dist.] 2015, pet. denied)). Generally, a court’s plenary power over a judgment lasts for

thirty days after the judgment is signed. See TEX. R. CIV. P. 329b(d).

        Jason argues that, though Zina’s live motion for enforcement asked the court to

“find the amount of delinquency from 7/1/16 to 1/24/18,” the court “denied that request” in

2018 and “Zina did not appeal that portion of the [2018 Order], so that denial of relief

became a final order and any attempt to modify that order is void, as it is beyond the

plenary jurisdiction of the trial court.” We disagree. Zina’s first issue in her 2018 appeal

argued that the 2018 Order was void to the extent that it materially altered the 2016 Order,

which was based on the MSA. See Burkett, 2019 WL 3331635, at *6. She specifically

contended that, as a result of the court’s alterations, she received $115,500 less than she

was entitled to under the MSA between July 2016 and January 2018. Id. We agreed with

her and reversed each portion of the 2018 Order which concerned payments made by

Jason during that time period, including paragraphs 25, 30, and 31. See id. at *13. We

instructed the court to recalculate Jason’s arrearages on remand “based upon the

payment schedule set forth in the 2016 Order.” Id. Because we reversed the trial court’s

judgment on this issue, it remained pending on remand, and the trial court never lost

plenary power over it. 7 See id.



        7  Jason also argues by his third issue that paragraph 31 of the 2020 Order is erroneous because it
violates family code §§ 157.263 and 157.264. See TEX. FAM. CODE ANN. §§ 157.263, 157.264. His argument
in this regard is identical to the argument he made as to his first issue, which we have already addressed.
We need not address it again. See TEX. R. APP. P. 47.1.

                                                   12
        Jason additionally argues that the twenty-four-month payment obligation set forth

in paragraph 31 of the 2020 Order is erroneous because it was supported by legally and

factually insufficient evidence. He cites various provisions in chapter 158 of the family

code, which governs how an obligor’s income is to be withheld in order to satisfy child

support arrearages. See TEX. FAM. CODE ANN. § 158.005 (“In rendering a cumulative

judgment for arrearages, the court shall order that a reasonable amount of income be

withheld from the disposable earnings of the obligor to be applied toward the satisfaction

of the judgment.”); id. § 158.007 (“If the court . . . finds that the schedule for discharging

arrearages would cause the obligor . . . to suffer unreasonable hardship, the court or

agency may extend the payment period for a reasonable length of time.”); id. § 158.009

(“An order or writ of withholding shall direct that any employer of the obligor withhold from

the obligor’s disposable earnings the amount specified up to a maximum amount of 50

percent of the obligor’s disposable earnings.”). However, Jason does not explain how the

application of any of these provisions would alter his obligations in this case. 8 See TEX.

R. APP. P. 38.1(i).

        In any event, Jason has failed to produce an appellate record sufficient to allow us

to address the merits of this argument. According to a docket sheet in the record, the trial

court held a hearing on Zina’s “Motion to Render Amended Enforcement Order” on

September 22, 2020. However, no reporter’s record of such hearing appears in the

record. 9 Moreover, there is nothing in the record indicating that Jason filed, along with his


        8 We observe that the 2018 Order stated Jason earned salary and wages of between $15,000 and

$20,000 in January 2017, and $22,000 per month from February to August 2017 and mid-October 2017 to
January 2018. Jason did not dispute these findings in the earlier appeal, nor does he dispute them in this
appeal.
        9 In his letter to the court reporter regarding preparation of the record for appeal, Jason did not

request a transcript of the September 22, 2020 hearing; instead, he requested only a transcript of the
December 2, 2020 hearing on his motion to modify and reconsider.

                                                   13
request for the reporter’s record, a statement of the points or issues he intended to

present on appeal. See TEX. R. APP. P. 34.6(c)(1). Under these circumstances, we must

presume the missing record supports the trial court’s decision. See Bennett v. Cochran,

96 S.W.3d 227, 229–30 (Tex. 2002) (per curiam) (noting that, “absent a complete record

on appeal, [the appellate court] must presume the omitted items supported the trial court’s

judgment”); see also TEX. R. APP. P. 34.6(c)(4) (“The appellate court must presume that

the partial reporter’s record designated by the parties constitutes the entire record for

purposes of reviewing the stated points or issues.”). We overrule Jason’s third issue.

C.    Material Alteration of 2016 Order

      By his fourth issue, Jason contends that paragraph 41 of the 2020 Order

impermissibly altered the 2016 Order regarding the manner in which his $7,500 payments

are to be applied. The 2016 Order stated in relevant part:

      IT IS ORDERED THAT [Jason] SHALL pay [Zina] the sum of Seven
      hundred and sixty thousand [dollars] ($760,000.00) at 4 ½ % percent [sic]
      interest on any unpaid balance on child support arrearage until paid in full
      as follows:

      a.     $5,500.00 commencing July 1, 2016 thru Decem[]ber 1, 2016

      b.     $6,000.00 from January 1, 2017[ ]thru June 1, 2017

      c.     $6,500.00 from July 1, 2017 thru December 31, 2017

      d.     $7,500.00 from January 1, 2018 until paid in full

      Special Provision: $1[,]000.00 dollars of each of these payments that are
      made in full shall be credited towards the contractual alimony payment.

      ....

      Contractual Alimony in the amount of $125,000.00 [] shall be paid at the
      rate of $1[,]000.00 per month commencing July 1, 2016 and the 1st of each
      month thereafter at (0) percent interest until paid in full. Said payment is
      incorporated in the payment schedule above in the judgment language.

On the other hand, paragraph 41 of the 2020 Order states: “If [Jason] makes such monthly


                                            14
payments on time and in full or in excess of $7,500, the first $1,000 of the payment shall

be applied to the balance of the contractual alimony judgment and the remainder in

accordance with section 157.268 of the Family Code.” Jason argues:

       Although the [2016] Order could have been drafted more clearly, it should
       be evident that the child support arrearages payment does not state that the
       first $1,000.00 of each payment are to be allocated first to the contractual
       alimony payment and then the child support arrearages. This constitutes is
       a [sic] material change of the [2016] Order.

       We perceive no material difference between the two orders regarding application

of payments. Both orders require $1,000 of each $7,500 payment to be allocated to

Jason’s alimony obligation, as long as each payment is in full. Under both orders, if a

$7,500 monthly payment is not made in full, then no amount of the payment will be

allocated to satisfy the alimony obligation. See TEX. FAM. CODE ANN. § 157.268 (setting

forth an “order of priority” for application of child support payments, but not listing

alimony). The 2020 Order did not impermissibly alter the 2016 Order in the manner

suggested. Jason’s fourth issue is overruled.

D.     Motion to Dismiss and Motion for Damages

       In her responsive brief, Zina asks this Court to dismiss the appeal for want of

prosecution on grounds that Jason’s initial brief fails to comply with Texas Rule of

Appellate Procedure 38.1. See TEX. R. APP. P. 38.8(a)(1). She also asks us to award

damages to her under Texas Rule of Appellate Procedure 45 on the basis that the appeal

is frivolous. See TEX. R. APP. P. 45.

       Although Jason’s brief is repetitive and provides scant analysis applying the cited

authorities to the facts of the case, it does cite pertinent authority and the record, and it is

sufficient to enable us to decide the case. See TEX. R. APP. P. 38.9 (“Because briefs are

meant to acquaint the court with the issues in a case and to present argument that will


                                              15
enable the court to decide the case, substantial compliance with [Rule 38] is sufficient.”).

We therefore cannot conclude that the appeal is frivolous or should be dismissed.

Accordingly, Zina’s motion to dismiss and motion for damages are denied.

                                   III.    CONCLUSION

       The judgment is affirmed as modified herein. See TEX. R. APP. P. 43.2(b).


                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
17th day of November, 2022.




                                            16